           Case 4:18-cv-00867-BRW Document 1 Filed 11/20/18 Page 1 of 9



                                                                                            FILED
                                                                                         U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT ARKANSAS
              IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF ARKANSAS          NOV 2 0 2018
                                    DIVISION       _JA~ES ~ORMACK, CLERK
                                                                               By                        DEPCi.eAk
BETTIANNE HUGHES                                                                 PLAINTIFF

v.                            Case No.    ,4: l<g -   C. V   -    8'~ r   - B~ w
JPL RECOVERY SOLUTIONS, LLC                                                   DEFENDANT


                             PLAINTIFF's COMPLAINT


      Comes now the Plaintiff Bettianne Hughes through her attorneys CROWDER

MCGAHA, LLP, and for her Complaint against JPL Recovery Solutions, LLC

("JPL"), states:

      1.      The Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

("FDCPA")       and    the    Arkansas    Fair     Debt          Collection    Practices       Act,

Ark. Code Ann.§ 17-24-501, et seq. ("AFDCPA") greatly restrict how debt collectors

can contract third-parties. These restrictions protect a consumer's right to privacy

and their relationships with the third parties.

      2.      When Congress enacted the FDCPA it recognized that contacting third

parties like a consumer's friends, neighbors, relatives or employers was not a

legitimate collection practice. To the extent a debt collector can contact a third party,


                                                   This case assigned to District Judge
                                      Page   l of ind to Magistrate Judge ___..[)"-"'e....e"'""'re_._ _ _ __
           Case 4:18-cv-00867-BRW Document 1 Filed 11/20/18 Page 2 of 9



it is to obtain the consumer's place of abode, telephone number or place of

employment.

      3.      JPL violated the FDCPA, the AFDCPA, and Arkansas's common law

of privacy when it contacted Plaintiff's father and boyfriend, intruded into Plaintiff's

personal affairs, and disclosed the alleged debt to third parties.

                     PARTIES,JURISDICTION & VENUE

      4.      Bettianne Hughes is an individual and adult who resides in Conway,

Arkansas, a "consumer" as defined by 15 U.S.C. § 1692a(3) and Ark. Code

Ann. § 17-24-502(2).

      5.      JPL Recovery Solutions, LLC ("JPL") is a New York limited liability

company, based out of Getzville, New York. JPL is a "debt collector" as defined by

15 U.S.C. § 1692a(6) and Ark. Code Ann.§ 17-24-502(5)(A). JPL can be served with

process through its registered agent: Richard C. Slisz, Esq., 1700 Rand Building,

14 Lafayette Square, Buffalo, NY 14203-1929. JPL is not licensed with the Arkansas

State Board of Collection Agencies.

      6.      This   Court     has    jurisdiction   under    28     U.S.C.   §   1331,

15 U.S.C. § 1692k(d), and 28 U.S.C. § 1367.

      7.      Venue is proper in this District and Division because the acts and

transactions occurred here, Plaintiff resides in Faulkner County, and Defendant


                                      Page 2 of9
           Case 4:18-cv-00867-BRW Document 1 Filed 11/20/18 Page 3 of 9



transact business here.

      8.      The employees of JPL, their subsidiaries, affiliates and other related

entities, were the agents, servants and employees of JPL, and each was acting within

the purpose and scope of the agency and employment. Whenever reference is made

to any act or transaction of JPL, such allegation shall be deemed to mean that the

principals, officers, directors, employees, agents and/or representatives of JPL

committed, knew of, performed, authorized, ratified and/or directed such act or

transaction on behalf of JPL while engaged in the scope of their duties.

                                       FACTS

      9.      Plaintiff alleged incurred a financial obligation (the "debt") to LoanMe,

Inc. (the "creditor").

      10.     The debt arose from services provided by the Creditor primarily for

family, personal, or household purposes, and meets the definition of a "debt" under

15 U.S.C. § 1692a(5) and Ark. Code Ann. § 17-24-502(4).

      11.     The debt was purchased, assigned, or transferred to JPL for collection

or JPL was employed by the creditor to collect the debt.

      12.     JPL attempted to collect the debt and engaged in "communications"

within the meaning of 15 U.S.C. § 1692a(2) and Ark. Code Ann.§ 17-24-502(1).




                                      Page 3 of9
         Case 4:18-cv-00867-BRW Document 1 Filed 11/20/18 Page 4 of 9



      13.    On or about November 14, 2018, JPL called Plaintiff's father from

telephone number (619) 550-2265. JPL disclosed the debt to Plaintiff's father, asked

invasive questions about Plaintiff's property and personal status, and stated that

Plaintiff had "ghosted" the loan with no intentions of repaying it. JPL did not identify

themselves, despite Plaintiff's father's request.

      14.    On or about November 14, 2018,JPL called Plaintiff's boyfriend Joshua

Sullivan from telephone number (619) 550-2265. JPL stated they were trying to get a

location to get a statement before a judgment against Plaintiff and that things were

not looking good for her.

      15.    On or about November 14, 2018, JPL (from telephone number (619)

550-2265) left a voicemail message on Plaintiff's cellular telephone stating:

      Ah yes, my name is Miranda Wagner, I'm actually reaching out concerning
      your association with Ms. Bettianne Hughes, I have this number listed for a
      Joshua Sullivan, um, I was hoping to speak with you, I need to ask you some
      questions, and you were used as a reference. I am with 855-649-0731, extension
      301, we are needing income and asset verification pertaining to a property that
      is listed for sale.

      16.    JPL has a history of unlawfully contacting third parties to collect

purported debts:

             a.     Hayes v. JPL Recovery Solutions) LLCJ Case 3:18-cv-2428-
                    B (N.D. Tex. Sept. 12, 2018)(JPL alleged to have
                    contacted Plaintiff's cousin and mother).



                                      Page 4 of9
       Case 4:18-cv-00867-BRW Document 1 Filed 11/20/18 Page 5 of 9



           b.    Bourhis v. JPL Recovery Solutions) LLC, Case 3:18-cv-
                  04474 (N.D. Cal. July 24, 2018)(JPL alleged to contact
                  Plaintiff's husband, father, mother, brother and sister-in-
                  law).

           c.    Day v. JPL Recovery Solutions) LLC, Case No. 3:18-cv-
                 01369-CAB-RBB (S.D. Cal. June 20, 2018)(JPL alleged to
                 contacted Plaintiff's grandmother and additional person
                 on loan application).

           d.    McKinney v. JPL Recovery Solutions) LLC, Case No. 5:18-
                 cv-01120 (W.D. La. Aug. 29, 2018)(JPL alleged to contact
                 Plaintiff's father, brother and daughter).

           e.    Zapata v. JPL Recovery Solutions) LLCJ Case No. 2:18-cv-
                 01754-TLN-CKD (E.D. Cal. June 18, 2018)(JPL alleged
                 to contact Plaintiff's children's physician's office and
                 sister).

                            CAUSES OF ACTION

                               COUNTI
                       VIOLATIONS OF THE FDCPA

     17.   Plaintiff incorporates by reference all paragraphs as if fully set forth.

     18.   The foregoing acts and omissions ofJPL constitute numerous violations

of the FDCPA including:

           a.    15 U.S.C. § 1692c(b): Communication with third parties.

           b.    15 U.S.C. § 1692d: Engaging in any conduct the natural
                 consequence of which is to harass, oppress, or abuse any
                 person.

           c.    15 U.S.C. § 1692(e)(5): Threatening to take any action that
                 cannot legally be taken.
                                    Page 5 of9
         Case 4:18-cv-00867-BRW Document 1 Filed 11/20/18 Page 6 of 9




               d.      15 U.S.C. § 1692f: Unfair and unconscionable means to
                       collect debt.

      19.      Because ofJPL's violations of the FDCPA, Plaintiff has suffered out-of

pocket      expenses     and    is     therefore    entitled   to    actual    damages    under

15   U.S.C.     §   1692k(a)(l);        statutory   damages     up     to     $1,000.00   under

15 U.S.C. § 1692k(a)(2)(A); and, reasonable attorney's fees and costs under

15 U.S.C. § 1692k(a)(3).

      20.     JPL' s demands have caused Plaintiff to incur actual damages including,

anxiety, frustration and worry.

                                    COUNT II
                            VIOLATIONS OF THE AFDCPA

      21.      Plaintiff incorporates by reference all paragraphs as if fully set forth.

      22.      The AFDCPA prohibits Debt Collectors from disclosing that a

Consumer owes a debt when they contact third parties. Ark. Code Ann. § 17-24-

504(b)(2). The AFDCPA requires Debt Collectors to identify their employer when

requested. Ark. Code Ann. § 17-24-504(b)(l).

      23.      The foregoing acts and omissions of Defendant constitute the following

additional violations of the AFDCPA:

               a.      Ark. Code Ann.§ 17-24-SOS(a): Engaging in any conduct
                       the natural consequence of which is to harass, oppress, or
                       abuse any person.
                                            Page 6 of 9
        Case 4:18-cv-00867-BRW Document 1 Filed 11/20/18 Page 7 of 9




              b.   Ark. Code Ann.§ 17-24-506(b)(5): Threatening to take
                   any action that cannot legally be taken.

              c.   Ark. Code Ann. § 17-24-507(a): Any unfair or
                   unconscionable means to collect or attempt to collect the
                   alleged debt.

      24.    JPL violated the AFDCPA when it contacted Plaintiff's father and

boyfriend and disclosed the debt. JPL violated the AFDCPA when it refused to

identify their employer when Plaintiff's father requested it.

      25.    JPL's demands have caused Plaintiff to incur actual damages including,

anxiety, frustration and worry.

                                 COUNT III
                          INTRUSION ON SECLUSION

      26.    Plaintiff incorporates by reference all paragraphs as if fully set forth.

      27.    JPL' s employees intentionally and negligently intruded upon Plaintiff's

seclusion and believed or was substantially certain that they lacked the necessary

legal authority, permission, invitation, or valid consent to commit their intrusive

acts. JPL' s intrusion was of a kind that would be highly offensive to a reasonable

person, as a result of conduct to which a reasonable person would strongly object.

      28.    Plaintiff conducted herself in a manner consistent with an actual

expectation of privacy.

      29.    JPL's acts were willful and wanton.
                                      Page 7 of 9
        Case 4:18-cv-00867-BRW Document 1 Filed 11/20/18 Page 8 of 9



      30.   As a result of such intrusions and invasions of privacy, Plaintiff is

entitled to actual damages and punitive damages.

                         REQUEST FOR JURY TRIAL

      31.   Plaintiff demands a trial by a jury.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against the Defendant for:

            A.    Actual and compensatory damages;

            B.    Statutory damages of $1,000 under 15 U.S.C.
                  § 1692k(a)(2)(A);

            C.    Statutory damages of $1,000 under Ark. Code Ann. § 17-
                  24-512(a)(2)(A);

            D.    Punitive damages;

            E.    Reasonable attorney's fees and costs under 15 U.S.C.
                  § 1692k(a)(3) and Ark. Code Ann. § 17-24-512(3)(A); and

            F.    Such other further relief as the Court may deem just and
                  proper.




                                     Page 8 of9
       Case 4:18-cv-00867-BRW Document 1 Filed 11/20/18 Page 9 of 9



Date: November 20, 2018            Respectfully submitted,



                                  ~BN2003138
                                  Corey D. McGaha ABN 2003047
                                   CROWDER MCGAHA,       LLP
                                   5507 Ranch Drive, Suite 202
                                   Little Rock, AR 72223-0043
                                   Phone: (501) 205-4026
                                   Fax: (501) 367-8208
                                   wcrowder@crowdermcgaha.com
                                   cmcgaha@crowdermcgaha.com

                                   Attorneys for Plaintiff




                               Page 9 of 9
